Exhibit 10.14
GENERAL MILLS, INC.
DEFERRED COMPENSATION PLAN
(Grandfathered)

1.   HISTORY AND PURPOSE       General Mills, Inc. (the “Company”) established
the General Mills, Inc. Deferred Compensation Plan for a select group of the key
management and highly compensated employees of the Company and its affiliates as
a means of sheltering a portion of income from current taxation while
accumulating resources for future investments or retirement. Under the Deferred
Compensation Plan, Participants could defer cash incentives, common stock issued
under the Company’s stock option plans, and restricted stock units issued under
the Company’s various stock plans granting restricted stock.       This amended
and restated version of the General Mills, Inc. Deferred Compensation Plan, the
General Mills, Inc. Deferred Compensation Plan (Grandfathered) (the “Plan”)
applies exclusively to amounts earned and vested (within the meaning of section
409A of the Internal Revenue Code (the “Code”) and regulations thereunder)
before January 1, 2005, and is intended to be grandfathered from Code section
409A. No new deferrals may be made under this Plan after December 31, 2004.
Deferrals made after 2004 are subject to the General Mills, Inc. 2005 Deferred
Compensation Plan. It is further intended that no “material modification” be
made to the Plan, as that term is used in Treasury Regulations governing §409A,
whether by this amendment and restatement or otherwise.       In addition, this
Plan is intended to be a successor plan with respect to certain liabilities on
behalf of certain individuals who had deferred compensation accounts under the
Nonqualified Deferred Plan for Pillsbury Management and the Pillsbury Deferred
Compensation Program for Officers on U.S. Assignment immediately before April 1,
2002, which liabilities were transferred to the General Mills, Inc. Deferred
Compensation Plan as a result of the merger of The Pillsbury Company and General
Mills, Inc.   2.   ELIGIBILITY            An individual is a Participant in the
Plan if, prior to January 1, 2005, such individual (i) was a Participant in the
Executive Incentive Plan, as it was amended from time to time, (ii) was selected
by management to participate in “Compensation Plus,” or (iii) had an individual
agreement, approved by the Minor Amendment Committee, which provides for
participation in this Plan, and elected to defer compensation or receipt of
Common Stock pursuant to the provisions of any of these programs or the
agreement. Notwithstanding the foregoing, the Minor Amendment Committee had the
discretionary authority to exclude from participation employees or groups of
employees of the Company who would otherwise have been eligible under this Plan.
No new Participants shall become eligible under this Plan after December 31,
2004.

1



--------------------------------------------------------------------------------



 



3.   PLAN ADMINISTRATION

  (i)   Minor Amendment Committee. Except as provided below, this Plan shall be
administered by the Minor Amendment Committee, which shall act by affirmative
vote of a majority of its members. The Minor Amendment Committee shall appoint a
secretary who may be but need not be one of its own members. The secretary shall
keep complete records of the administration of the Plan. The Minor Amendment
Committee may authorize each and any one of its members to perform routine acts
and to sign documents on its behalf. To the extent necessary to maintain any
exemption under Rule 16b-3 or any successor rule (“Rule 16b-3”) under the
Securities Exchange Act of 1934 as to certain officers of the Company, the
Compensation Committee of the Board of Directors (the “Committee”) shall
administer certain portions of this Plan.     (ii)   Plan Administration.      
  Administration of the Plan shall consist of interpreting and carrying out the
provisions of the Plan. The Minor Amendment Committee is endowed with the
discretionary authority to interpret the terms of the Plan, determine the
eligibility of employees to participate in the Plan, the rights of Participants
in the Plan, the nature and amount of benefits to be received therefrom, and
decide any disputes that may arise under the Plan. The Minor Amendment Committee
may provide rules and regulations for the administration of the Plan consistent
with its terms and provisions. Any construction or interpretation of the Plan
and any determination of fact in administering the Plan made in good faith by
the Minor Amendment Committee shall be final and conclusive for all Plan
purposes.     (iii)   Claims Procedure.

  (a)   Filing a Claim. A Participant or his authorized representative may file
a claim for benefits under the Plan. Any claim must be in writing and submitted
to the Vice President, Compensation and Benefits at such address as may be
specified from time to time. Claimants will be notified in writing of approved
claims, which will be processed as claimed. A claim is considered approved only
if its approval is communicated in writing to a claimant.     (b)   Denial of
Claim. In the case of the denial of a claim respecting benefits paid or payable
with respect to a Participant, a written notice will be furnished to the
claimant within 90 days of the date on which the claim is received by the Vice
President, Compensation and Benefits. If special circumstances (such as for a
hearing) require a longer period, the claimant will be notified in writing,
prior to the expiration of the 90-day period, of the reasons for an extension of
time; provided, however, that no extensions will be permitted beyond 90 days
after the expiration of the initial 90-day period.

2



--------------------------------------------------------------------------------



 



  (c)   Reasons for Denial. A denial or partial denial of a claim will be dated
and signed by the Vice President, Compensation and Benefits and will clearly set
forth:

  (i)   the specific reason or reasons for the denial;     (ii)   specific
reference to pertinent Plan provisions on which the denial is based;     (iii)  
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and     (iv)   an explanation of the procedure for
review of the denied or partially denied claim set forth below, including the
claimant’s right to bring a civil action under ERISA section 502(a) following an
adverse benefit determination on review.

  (d)   Review of Denial. Upon denial of a claim, in whole or in part, a
claimant or his duly authorized representative will have the right to submit a
written request to the Minor Amendment Committee for a full and fair review of
the denied claim by filing a written notice of appeal with the Minor Amendment
Committee within 60 days of the receipt by the claimant of written notice of the
denial of the claim. A claimant or the claimant’s authorized representative will
have, upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claimant’s claim for
benefits and may submit issues and comments in writing. The review will take
into account all comments, documents, records, and other information submitted
by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.  
      If the claimant fails to file a request for review within 60 days of the
denial notification, the claim will be deemed abandoned and the claimant
precluded from reasserting it. If the claimant does file a request for review,
his request must include a description of the issues and evidence he deems
relevant. Failure to raise issues or present evidence on review will preclude
those issues or evidence from being presented in any subsequent proceeding or
judicial review of the claim.

3



--------------------------------------------------------------------------------



 



  (e)   Decision Upon Review. The Minor Amendment Committee will provide a
prompt written decision on review. If the claim is denied on review, the
decision shall set forth:

  (i)   the specific reason or reasons for the adverse determination;     (ii)  
specific reference to pertinent Plan provisions on which the adverse
determination is based;     (iii)   a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claimant’s claim
for benefits; and     (iv)   a statement describing any voluntary appeal
procedures offered by the Plan and the claimant’s right to obtain the
information about such procedures, as well as a statement of the claimant’s
right to bring an action under ERISA section 502(a).

      A decision will be rendered no more than 60 days after the Minor Amendment
Committee’s receipt of the request for review, except that such period may be
extended for an additional 60 days if the Minor Amendment Committee determines
that special circumstances (such as for a hearing) require such extension. If an
extension of time is required, written notice of the extension will be furnished
to the claimant before the end of the initial 60-day period.     (f)   Finality
of Determinations; Exhaustion of Remedies. To the extent permitted by law,
decisions reached under the claims procedures set forth in this Section shall be
final and binding on all parties. No legal action for benefits under the Plan
shall be brought unless and until the claimant has exhausted his remedies under
this Section. In any such legal action, the claimant may only present evidence
and theories which the claimant presented during the claims procedure. Any
claims which the claimant does not in good faith pursue through the review stage
of the procedure shall be treated as having been irrevocably waived. Judicial
review of a claimant’s denied claim shall be limited to a determination of
whether the denial was an abuse of discretion based on the evidence and theories
the claimant presented during the claims procedure.     (g)   Limitations
Period. Any suit or legal action initiated by a claimant under the Plan must be
brought by the claimant no later than six months following a final decision on
the claim for benefits by the

4



--------------------------------------------------------------------------------



 



      Minor Amendment Committee. The six months limitation on suits for benefits
will apply in any forum where a claimant initiates such suit or legal action.

4.   DEFERRAL AND PAYMENT OF COMPENSATION       No deferrals may be made after
December 31, 2004 under this Plan. Amounts that were deferred, and earned and
vested (within the meaning of Code section 409A and regulations thereunder)
prior to January 1, 2005 are subject to the following terms:

  (i)   Cash Incentive Deferral Election. A Participant can elect to defer cash
incentive compensation by completing and submitting to the Company a cash
deferral election form by December 31 of each year. Such election shall apply to
the Participant’s cash incentive compensation, if any, to be paid in the next
calendar year. A Participant’s cash incentive deferral election may apply to:

  (a)   100% of the cash incentive compensation,     (b)   any amount in excess
of a specified dollar amount,     (c)   any amount up to a specified dollar
amount, or     (d)   a specified percentage (in whole numbers) of the cash
incentive compensation.

    For purposes of this Plan, the term “cash incentive compensation” shall be
deemed to include all amounts of cash compensation, whether or not otherwise
classified as incentive compensation, as permitted to be deferred under this
Plan by the Minor Amendment Committee.

  (ii)   Stock Option Gain Deferral Election. A Participant can elect to defer
receipt of Net Shares (defined below) of Common Stock resulting from a
stock-for-stock exercise of an exercisable stock option issued to the
Participant by completing and submitting to the Company an irrevocable stock
option deferral election at least six months in advance of exercising the stock
option (which exercise must be done on or prior to the expiration of the stock
option) and, on or prior to the exercise date, delivering personally-owned
shares equal in value to the option exercise price on the date of the exercise.
At the time of the deferral election, the Participant can also choose to use
some of the shares subject to the stock option to satisfy any FICA, Medicare or
any other taxes due upon the exercise. “Net Shares” means the difference between
the number of shares of Common Stock subject to the stock option exercise and
the number of shares of Common Stock delivered to satisfy the exercise price
less any shares used to satisfy FICA, Medicare or any other taxes due upon the
exercise. A Participant may not revoke a stock option gain deferral election
after it is received by the Company. A Participant may choose to defer receipt
of all or only a portion of the Net Shares to be received upon

5



--------------------------------------------------------------------------------



 



      exercise of a stock option. If only a portion of the Net Shares is
deferred, the balance will be issued at the time of exercise.     (iii)  
Restricted Stock/Restricted Stock Unit Deferral Election. A Participant can
elect to defer receipt of the shares of Common Stock of the Company attributable
to nonvested restricted stock or restricted stock units under the Company’s
restricted stock plan(s) by completing and submitting to the Company an
irrevocable restricted stock deferral election within the period specified by
the Minor Amendment Committee on the applicable deferral election form and prior
to the date such restricted stock or restricted stock units become vested as
determined under the Company’s various stock plans granting restricted stock, as
they may be amended from time to time. A Participant may not revoke a restricted
stock or restricted stock unit deferral election after it is received by the
Company. A Participant may choose to defer receipt of all or only a portion of
the shares of Common Stock attributable to nonvested restricted stock or the
restricted stock units that have been granted to the Participant by the Company.
Any election to defer receipt of shares of Common Stock attributable to
restricted stock shall result in the restricted stock being cancelled and
replaced with the promise of the Company to pay deferred compensation (in the
form of deferred restricted stock units) pursuant to the terms of the Plan.    
(iv)   Distribution of Deferred Cash Incentive and Common Stock. Cash incentive
compensation that is deferred under this Plan, plus any earnings thereon, shall
be paid in cash. Stock option gain deferrals and any restricted stock and
restricted stock unit deferrals shall be paid in shares of General Mills common
stock. At the time of a Participant’s deferral election, a Participant must also
select a distribution date and a form of distribution (i.e., lump sum vs.
installments). The distribution date may be any date that is at least one year
following: (1) in the case of cash incentive compensation, the date the cash
incentive would otherwise be payable; (2) in the case of stock option gain
deferrals, the exercise date for the related stock option; and (3) in the case
of deferrals related to restricted stock or restricted stock units, the date
such restricted stock or restricted stock units are otherwise vested under the
terms of the Company’s various stock plans granting restricted stock, as they
may be amended from time to time; provided that, in all cases, the Participant’s
deferral election must provide that distribution shall be made or commenced no
later than the date the Participant attains age 70.

    A Participant may elect to have deferred cash amounts paid or Common Stock
distributed, as the case may be, in a single payment or in substantially equal
annual installments for a period not to exceed ten (10) years, or up to fifteen
(15) years for elections made until December 31, 1985, or in another form
requested by the Participant, in writing, and approved by the Minor Amendment
Committee. Common Stock issuable under a single stock option grant or a single
restricted stock or restricted stock unit grant shall have the same distribution
date and form of distribution. Notwithstanding the above, the following
provisions shall apply:

  (a)   If the employment of a Participant terminates for any reason other than
retirement at or after age 55 prior to the date any cash incentive compensation
award would otherwise have been made, then any

6



--------------------------------------------------------------------------------



 



      cash deferral election made with respect to such incentive compensation
award shall not become effective.     (b)   If a stock option, as to which a
Participant has made a stock option gain deferral election, terminates prior to
the exercise date selected by the Participant, or if the Participant dies or
fails to deliver personally-owned shares in payment of the exercise price, then
the deferral election shall not become effective.     (c)   In the event of the
voluntary resignation of a Participant (other than retirement at or after age 55
or if age plus years of service equals or exceeds 70) or a Company discharge due
to a Participant’s illegal activities, poor work performance, misconduct or
violation of the Company’s policies or practices, distribution of all cash and
Stock Units (as defined in Section 7(i) below) allocated to a Participant’s
Deferred Cash Accounts or Deferred Stock Unit Accounts (as defined in Section
7(i) below) shall be paid the earlier of the date elected in the deferral
election or the first business day of the calendar year next following the date
of termination. The Minor Amendment Committee may, in its sole and complete
discretion, require alternate distributions if it determines that such alternate
distributions are in the best interest of the Company.     (d)   A Participant
who is not within 12 months of an elected distribution date (or, in the case of
installments, not within 12 months of the payment of the first installment)
shall be permitted on no more than two occasions, to amend his/her previous
election as to the timing and/or form of the distribution of the deferred
amounts, providing his or her new distribution date (if applicable) is at least
one year after the date of the distribution which would have been made in the
absence of such election amendment(s).     (e)   A Participant may, at any time
prior or subsequent to the commencement of cash benefit payments under this
Plan, elect in writing to have his or her form of payment of any or all amounts
due under this Plan changed to an immediate lump-sum distribution which shall be
paid within one (1) business day of receipt by the Company of such request;
provided that the amount of any such lump-sum distribution shall be reduced by
an amount equal to the product of (X) the total lump-sum distribution otherwise
payable (based on the value of the account as of the first day of the month in
which the lump-sum amount is paid, adjusted by a pro-rata portion of the rate of
return for the prior month in which the lump-sum is paid, determined by
multiplying the actual rate of return on the last business day for such prior
month by a fraction, the numerator of which is the number of days in the month
in which the request is received prior to the date of payment, and the
denominator of which is the number of days in the month), and (Y) the rate set
forth in Statistical Release H.15(519), or any successor publication, as
published by the Board of Governors of the Federal Reserve System for one-year
U.S. Treasury notes under the heading “Treasury Constant Maturities” for the
first day of the calendar month in which the request for a lump-sum distribution
is received by the Company.

7



--------------------------------------------------------------------------------



 



  (f)   A Participant may, at any time prior or subsequent to the commencement
of distribution of Common Stock under this Plan, elect to have his or her form
of distribution of any or all distributions of Common Stock to be made under
this Plan changed to an immediate single distribution which shall be made within
three (3) days of receipt by the Company of such request; provided, that the
number of shares of Common Stock to be distributed in the single distribution
shall be reduced by the number of shares equal in value to the product of
(X) the number of Stock Units allocated to the Participant’s Deferred Stock Unit
Account, (Y) the closing price of the shares of Common Stock as quoted on the
New York Stock Exchange on the date of the request, and (Z) the rate set forth
in Statistical Release H.15(519), or any successor publication published by the
Board of Governors of the Federal Reserve System for one-year U.S. Treasury
notes under the heading “Treasury Constant Maturities” for the first day of the
calendar month in which the request for a single Common Stock distribution is
received by the Company. Only whole numbers of shares will be issued, with any
fractional share amounts paid in cash.     (g)   At the time elected by the
Participant for distribution of Common Stock attributable to allocations under
the Participant’s Deferred Stock Unit Account, the Company shall issue to the
Participant, within three (3) days of the date of distribution, shares of Common
Stock equal to the number of Stock Units credited to the Deferred Stock Unit
Account. Prior to distribution and pursuant to any rules the Committee may
adopt, a Participant may authorize the Company to withhold a portion of the
shares of Common Stock to be distributed for the payment of all federal, state,
local and foreign withholding taxes required to be collected in respect of the
distribution.

  (v)   Rabbi Trust. The Company has established a Supplemental Benefits Trust
with Wells Fargo Bank Minnesota, N.A. as Trustee to hold assets of the Company
under certain circumstances as a reserve for the discharge of the Company’s
obligations as to deferred compensation under the Plan and certain other plans
of deferred compensation of the Company. In the event of a “Change in Control”
(as defined in Section 11 below), the Company shall be obligated to immediately
contribute such amounts to the Trust as may be necessary to fully fund all cash
benefits payable under the Plan. Any Participant in the Plan shall have the
right to demand and secure specific performance of this provision. All assets
held in the Trust remain subject only to the claims of the Company’s general
creditors whose claims against the Company are not satisfied because of the
Company’s bankruptcy or insolvency (as those terms are defined in the Trust
Agreement). No Participant has any preferred claim on, or beneficial ownership
interest in, any assets of the Trust before the assets are paid to the
Participant and all rights created under the Trust, as under the Plan, are
unsecured contractual claims of the Participant against the Company.     (vi)  
Common Stock Distribution. In the event of a Change of Control, shares of Common
Stock and cash attributable to Stock Units and dividend equivalents credited to
each Participant’s Deferred Stock Unit Account shall be immediately distributed
to the Participant.

8



--------------------------------------------------------------------------------



 



  (vii)   Vesting of Matching Contributions. In connection with the transfer of
deferred compensation liabilities under the Nonqualified Plan for Pillsbury
Management and the Pillsbury Deferred Compensation Program for Officers on U.S.
Assignment, except as provided in individual written agreements, all deferred
amounts attributable to credited Company matching contribution deferrals made
under such plans and interest thereon, which amounts are held in a Participant’s
Deferred Account were fully vested as of April 1, 2002 for those Participants
who were employed by the Company on April 1, 2002.

5.   DEFERRED CASH ACCOUNTS AND INVESTMENT RETURNS ON AMOUNTS IN DEFERRED
ACCOUNTS       A deferred cash incentive compensation account (“Deferred Cash
Account”) will be established on behalf of each Participant electing to defer
cash incentive compensation under Section 4(i) above, and the amount of deferred
cash incentive compensation will be credited to each Participant’s Deferred Cash
Account as of the first of the month coincident with or next following the month
in which the deferral becomes effective. Each Participant’s Deferred Cash
Account will be credited monthly with a “rate of return” on the total deferred
cash incentive amount accruing as of the first of the month coincident with or
next following the date deferred cash incentive compensation is credited to the
Participant’s Deferred Cash Account. Such “rate of return” shall be based upon
the actual investment performance of 401(k) Savings Plan funds or portfolios
established under a qualified benefit plan maintained by the Company which the
Minor Amendment Committee may establish as an available rate of return under
this Plan. Participants may elect to have any combination of the above “rates of
return” accrue on amounts in their Deferred Cash Account, from 1% to 100%,
provided that the sum of the percentages attributable to such rates with respect
to each account equals 100%. A Participant may change the “rate(s) of return” to
be credited to his or her Deferred Cash Account as of the first day of any month
by notifying the Company, in writing, of such election by the last business day
of the preceding month.       Each Participant’s Deferred Cash Account will be
credited monthly with the “rate(s) of return” elected by the Participant until
the amount in each Participant’s Deferred Cash Account is distributed to the
Participant on the distribution date(s) elected by the Participant.   6.  
COMPANY CONTRIBUTIONS TO DEFERRED ACCOUNTS       With respect to cash incentive
compensation, deferred restricted stock or restricted stock units under this
Plan which, in the absence of a deferral hereunder, would have been included as
“earnable compensation” under the 401(k) Savings Plan, additional deferrals
shall be credited to Participants as follows, without regard to Code
limitations:

9



--------------------------------------------------------------------------------



 



  (i)   Deferred Cash Accounts

Base Allocation. As of the first of the month coincident with or next following
the month in which a deferral is made hereunder, each Participant’s Deferred
Cash Account will be credited with an additional amount that will equal the
value of the “Base Allocation” (as that term is defined in the 401(k) Savings
Plan), which would have been allocated to the Participant if the Participant had
contributed such deferred cash incentive compensation amount to the 401(k)
Savings Plan in such year.         Variable Allocation. In addition, as soon as
practicable following the end of each fiscal year of the Company, each
Participant’s Deferred Cash Account will be credited with an additional amount
that will equal the value of the “Variable Allocation” (as that term is defined
in the 401(k) Savings Plan), if any, which would have been allocated to the
Participant if the Participant had contributed such deferred cash incentive
compensation amount to the 401(k) Savings Plan in such year.     (ii)   Deferred
Stock Unit Accounts

Base Allocation. As of the first of the month coincident with or next following
the month in which a deferral is made hereunder, each Participant’s Deferred
Stock Unit Account will be credited with additional Stock Units in an amount
equal to the value of the “Base Allocation” (as that term is defined in the
401(k) Savings Plan), which would have been allocated to the Participant if the
Participant had contributed the cash equivalent of such deferred restricted
stock or restricted stock units to the 401(k) Savings Plan in such year.        
Variable Allocation. In addition, as soon as practicable following the end of
each fiscal year, each Participant’s Deferred Stock Unit Account will be
credited with Stock Units in an amount equal to the value of the “Variable
Allocation” (as that term is defined in the 401(k) Savings Plan, if any, which
would have been allocated to the Participant if the Participant had contributed
the cash equivalent of such restricted stock or restricted stock units to the
401(k) Savings Plan in such year.     (iii)   Impact on General Mills
International Retirement Plan

Company contributions under this Section 6 shall not be made as to deferrals
that were included in a Participant’s earnable compensation under the General
Mills International Retirement Plan or to accounts established for the benefit
of the Participants in the Pillsbury Deferred Compensation Program for Officers
on U.S. Assignment.

7.   DEFERRED STOCK UNIT ACCOUNTS AND DIVIDEND EQUIVALENTS

  (i)   A deferred stock unit account (“Deferred Stock Unit Account”) will be
established for each stock option grant covered by a Participant election to
defer the receipt of Common Stock under Section 4(ii) above and, for each Net
Share deferred, a Stock Unit (“Stock Unit”) will be credited to the

10



--------------------------------------------------------------------------------



 



      Deferred Stock Unit Account as of the date of the stock option exercise.
In addition, a Deferred Stock Unit Account will be established for each grant of
restricted stock or restricted stock units covered by a Participant election to
defer under Section 4(iii) above and, for each share of Common Stock of the
Company attributable to deferred restricted stock or restricted stock units, a
deferred Stock Unit will be credited to the Participant’s Deferred Stock Unit
Account. Participants may make elections, which shall become effective six
months after they are made, either to receive dividend equivalent cash amounts
on Stock Units currently or to have the amounts reinvested. If the amounts are
reinvested, on each dividend payment date for the Company’s Common Stock, the
Company will credit each Deferred Stock Unit Account with an amount equal to the
dividends paid by the Company on the number of shares of Common Stock equal to
the number of Stock Units in the Deferred Stock Unit Account. Dividend
equivalent amounts credited to each Deferred Stock Unit Account shall be used to
hypothetically “purchase” additional Stock Units for the Deferred Stock Unit
Account at a price equal to the closing price of the Common Stock on the New
York Stock Exchange on the dividend date. The Minor Amendment Committee may, in
its sole discretion, direct either that all dividend equivalent amounts be paid
currently or all such amounts be reinvested if, for any reason, such Committee
believes it is in the best interest of the Company to do so. If the Participant
fails to make an election, the dividend equivalent amounts shall be reinvested.
    (ii)   The Plan governs the deferral of receipt of Common Stock issuable
upon the exercise of stock options of the Company. The stock options are
governed by the stock option plan under which they are granted. The Plan also
governs the deferral of restricted stock and restricted stock units issued by
the Company. The granting of restricted stock and restricted stock units are
governed by the Company’s various stock plans granting restricted stock, as they
may be amended from time to time. No stock options, restricted stock, restricted
stock units, or shares of Common Stock are authorized to be issued under the
Plan. Participants who elect under the Plan to defer the receipt of Common Stock
issuable upon the exercise of stock options and Participants who elect under the
Plan to defer shares of Common Stock attributable to restricted stock or the
receipt of restricted stock units will have no rights as stockholders of the
Company with respect to allocations made to their Deferred Stock Unit Account(s)
except the right to receive dividend equivalent allocations under Section 7(i)
above.     (iii)   If a corporate transaction has occurred affecting the Common
Stock such that an adjustment to outstanding awards is required to preserve (or
prevent enlargement of) the benefits or potential benefits intended at the time
of grant, then in such manner as the Committee deems equitable, an appropriate
adjustment shall be made to the number of shares credited to

11



--------------------------------------------------------------------------------



 



      an account. For this purpose a corporate transaction includes, but is not
limited to, any dividend or other distribution (whether in the form of cash,
Common Stock, securities of a subsidiary of the Company, other securities or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Common Stock or other securities of the Company,
issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, or other similar corporate transactions.

8.   FINANCIAL HARDSHIP PAYMENTS       In the event of a severe financial
hardship occasioned by an emergency, including, but not limited to, illness,
disability or personal injury sustained by the Participant or a member of the
Participant’s immediate family, a Participant may apply to receive a
distribution, including a distribution of Common Stock related to allocations of
Stock Units under his or her Deferred Stock Unit Accounts earlier than initially
elected. Subject to Section 3(i), the Minor Amendment Committee may, in its sole
discretion, either approve or deny the request. The determination made by the
Minor Amendment Committee will be final and binding on all parties. If the
request is granted, the distributions will be accelerated only to the extent
reasonably necessary to alleviate the financial hardship.   9.   DEATH OF A
PARTICIPANT       If the death of a Participant occurs before a full
distribution of the Participant’s Deferred Cash Account(s) or Deferred Stock
Unit Account(s) is made, a single distribution shall be made to the beneficiary
designated by the Participant to receive such amounts. This distribution shall
be made as soon as practical following notification that death has occurred. In
the absence of any such designation, the distribution shall be made to the
personal representative, executor or administrator of the Participant’s estate.
  10.   IMPACT ON OTHER BENEFIT PLANS       The Company may maintain life,
disability, retirement and/or savings plans under which benefits earned or
payable are related to earnings of a Participant.       Life and disability plan
benefits will generally be based upon the earnings that a Participant would have
earned in a given calendar year in the absence of any deferral hereunder.      
Retirement benefits under a qualified pension plan maintained by the Company or
an affiliate will be based upon earnings actually paid to a Participant during
any given Plan year. If a person terminates employment with a right to a vested
benefit under a qualified plan maintained by the Company or an affiliate, and if
the actual income for pension purposes was reduced because of a cash deferral
under this Plan, the Company will provide a supplemental pension equal to the
difference between the actual benefit payable from the pension plan and the
benefit that such Participant would have been received had income not been
deferred. If such a supplemental benefit is due, such benefit would be subject
to

12



--------------------------------------------------------------------------------



 



    all of the provisions and payable in accordance with the terms and
conditions of the Supplemental Retirement Plan of General Mills, Inc. This
supplemental retirement benefit will not apply to Participants who terminate
before becoming vested under the qualified pension plan.   11.  
NON-ASSIGNABILITY OF INTERESTS       The interests herein and the right to
receive distributions under this Plan may not be anticipated, alienated, sold,
transferred, assigned, pledged, encumbered, or subjected to any charge or legal
process, and if any attempt is made to do so, or a Participant becomes bankrupt,
the interests of the Participant under the Plan may be terminated by the Minor
Amendment Committee, which, in its sole discretion, may cause the same to be
held or applied for the benefit of one or more of the dependents of such
Participant or make any other disposition of such interests that it deems
appropriate. Notwithstanding the foregoing, in the event a Participant has
received an overpayment from the Supplemental Retirement Plan of General Mills,
Inc., as grandfathered prior to January 1, 2005, and has failed to repay such
amounts upon written demand of the Company, the Company shall be authorized and
empowered, at the discretion of the Company, to deduct such amount from the
Participant’s Deferred Cash Account(s) under this Plan.   12.   AMENDMENTS TO
PLAN       The Company, or if specifically delegated, its delegate, reserves the
right to suspend, amend or otherwise modify or terminate this Plan at any time,
without notice. However, this Plan may not be suspended, amended, otherwise
modified, or terminated after a Change in Control without the written consent of
a majority of Participants determined as of the day before such Change in
Control occurs. A “Change in Control” means:

  (i)   The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “1934 Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the 1934 Act) of voting securities of
the Company where such acquisition causes such Person to own 20% or more of the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (a), the following acquisitions shall not be deemed to result in a
Change in Control: (a) any acquisition directly from the Company, (b) any
acquisition by the Company, (c) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (d) any acquisition by any corporation pursuant to
a transaction that complies with clauses (a), (b), and (c) of subsection
(iii) below; and provided, further, that if any Person’s beneficial ownership of
the Outstanding Company Voting Securities reaches or exceeds 20% as a result of
a transaction described in clause (a) or (b) above, and such Person subsequently
acquires beneficial ownership of additional voting securities of the Company,
such subsequent acquisition shall be treated as an acquisition that causes such
Person to own 20% or more of the Outstanding Company Voting Securities; or

13



--------------------------------------------------------------------------------



 



  (ii)   Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or     (iii)   The
approval by the shareholders of the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (“Business Combination”) or, if consummation of such
Business Combination is subject, at the time of such approval by shareholders,
to the consent of any government or governmental agency, the obtaining of such
consent (either explicitly or implicitly by consummation); excluding, however,
such a Business Combination pursuant to which (a) all or substantially all of
the individuals and entities who were the beneficial owners of the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
combination of the Outstanding Company Voting Securities, (b) no Person
(excluding any employee benefit plan (or related trust) of the Company or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (c) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or     (iv)   Approval by the shareholders of the Company
of a complete liquidation or dissolution of the Company.     Notwithstanding any
other provision of this Plan to the contrary and except as provided in
Section 3(i), the Minor Amendment Committee may, in its sole discretion, direct
that distributions be made before such distributions are otherwise due to be
made if, for any reason (including, but not limited to a change in the tax or
revenue laws of any foreign jurisdiction or the United States of America, a
published ruling or similar announcement issued by the Internal

14



--------------------------------------------------------------------------------



 



  Revenue Service, a regulation issued by the Secretary of the Treasury or his
delegate, or a decision by a foreign or United States court of competent
jurisdiction involving a Participant or beneficiary), such Committee believes
that Participants or their beneficiaries have recognized or will recognize
income for federal income tax purposes with respect to distributions that are or
will be distributed to such Participants under the Plan before such
distributions are scheduled to be paid. In making this determination, the Minor
Amendment Committee shall take into account the hardship that would be imposed
on Participants or their beneficiaries by the payment of federal income taxes
under such circumstances.

13.   CONTROLLING LAW       Except to the extent superseded by the laws of the
United States, the laws of Minnesota shall be controlling in all matters
relating to the Plan.   14.   EFFECTIVE DATE AND PLAN YEAR       This Plan
became effective as of May 1, 1984. It shall operate on a calendar year basis
thereafter. The Plan was amended and restated effective as of January 1, 1986;
and amended as of February 9, 1987; July 1, 1987; June 21, 1990; April 29, 1991;
May 1, 1991; November 15, 1991; December 15, 1992, December 1, 1994, January 1,
1995, June 3, 1996, November 7, 1996, March 31, 1998 and December 1, 1999. The
Plan was again amended and restated effective as of January 1, 2001, and as of
April 1, 2002; and amended as of January 27, 2003. The Plan is amended and
restated as of January 1, 2005.

15